                                          Case 5:11-cv-01263-EJD Document 474 Filed 01/15/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         RICK WOODS, et al.,
                                   8                                                        Case No. 5:11-cv-01263-EJD
                                                        Plaintiffs,
                                   9                                                        ORDER CONTINUING MOTION FOR
                                                 v.                                         CLASS CERTIFICATION, DAUBERT
                                  10                                                        MOTIONS AND TRIAL SETTING
                                         GOOGLE LLC,                                        CONFERENCE
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Because Defendant’s motion to dismiss remains under submission, the motion for class

                                  14   certification, Daubert motions and trial setting conference are continued to February 28, 2019 at

                                  15   10:00 a.m. The parties shall file an updated trial setting conference statement no later than

                                  16   February 18, 2019.

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 15, 2019

                                  19                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER CONTINUING MOTION FOR CLASS CERTIFICATION
                                                                        1
